Citation Nr: 1120549	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a service-connected disability.  

3.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

4.  Entitlement to an increased disability evaluation for dislocation of the right fibula with recurring tendonitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is of record.  

The issues of service connection for a left knee disorder and degenerative disc disease of the lumbar spine are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

If the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a total disability rating due to unemployability (TDIU) is warranted as a result of that disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has indicated that his service-connected disabilities make him unemployable but the issue of entitlement to a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD has caused deficiencies in most of the areas of family relations, judgment, thinking and mood without total occupational and social impairment.

2.  Dislocation of the right fibula with recurring tendonitis results in moderate impairment of the knee.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 20 percent rating, and no more, for dislocation of the right fibula with recurring tendonitis, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1) 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

GAF scores between 71 to 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In July 2008, the Veteran requested an increased evaluation for his PTSD.

Treatment records obtained in conjunction with the Veteran's claim reveal that at the time of a September 2008 VA outpatient visit, the Veteran reported that he was in pretty bad shape.  The Veteran indicated that he did not get out very much and stayed at home most of the time.  He reported waking up at night because of his dreams and not being able to get back to sleep.  

Mental status examination performed at that time revealed that he was in no acute distress.  He had good grooming and wore weather appropriate attire.  He was cooperative and his mood was euthymic.  His affect was blunted and his thought process was relevant and goal directed.  His judgment and insight were noted to be fair and he had no delusions or homicidal or suicidal ideation.  Psychomotor behavior was normal and there was no overt psychosis.  It was the examiner's impression that the Veteran had PTSD and depression.  The examiner assigned a GAF score of 50.  

At the time of a March 2009 VA outpatient treatment visit, the Veteran reported that the was "not doing too bad".  Mental status examination revealed that the Veteran appeared to be in no acute distress.  He was alert and oriented times three.  His behavior was cooperative and his mood was euthymic.  His affect was appropriate.  Thought process was relevant and goal directed.  Judgment and insight were noted to be good.  There were no delusions or homicidal or suicidal ideations.  Speech was within normal limits.  Psychomotor behavior was also normal.  The Veteran did not have any hallucinations and there was no overt psychosis.  The examiner rendered a diagnosis of PTSD with depression.  She assigned a GAF score of 55.  

In January 2009, the Veteran underwent a private psychological evaluation.  The Veteran reported having nightmares three to four times per week which caused him to urinate on himself.  He also noted vomiting in his sleep.  He reported having problems falling and staying asleep.  The Veteran indicated that loud noises frightened him.  He also noted that if a war show came on TV he would become upset and change the channel.  The Veteran further reported experiencing bouts of severe depression in which he would lose interest in activities that he usually enjoyed.  He noted sleeping 2 to 3 hours per night and suffering from insomnia, frequent waking, and an inability to get back to sleep.  His weight and appetite fluctuated with his mood.  The Veteran reported experiencing severe loss of energy, problems with concentration, fatigue, and external psychomotor agitation.  He also noted experiencing feelings of worthlessness and guilt because of what happened.  The Veteran denied any history of suicidal ideation.  He reported having worked for a sawmill for 18 months and falling asleep at the sawmill.  The Veteran stated that he had had a nightmare and a spell and that his supervisor saw him at the end of the saw almost passed out.  He indicated that the supervisor said he could no longer work for him.  The Veteran noted being on SSI from 1978 to 1998 and then receiving VA benefits from 1998 to the present. 

Mental status examination revealed his personal care and hygiene were good and he was appropriately dressed.  Psychomotor activity revealed a slight shakiness in his hands.  His attitude was appropriate.  The Veteran described his mood as fair and he appeared to be dysphoric with a flat affect.  Speech and communication were coherent and spontaneous.  The Veteran denied suicidal ideation.  He also denied experiencing perceptual disturbances.  There were no audio or visual hallucinations reported.  There were also no delusions, obsessions, compulsions, or phobias.  The Veteran was oriented to time, place, person, and circumstance.  

Immediate memory was intact but recent memory was mildly impaired.  The Veteran made several errors performing serial sevens.  The examiner thought the Veteran was mildly impaired as to concentration.  Intellectual functioning was noted to be in the average range.  Judgment was intact and the Veteran was able to provide insight into his current psychological difficulties.  

The psychologist rendered diagnoses of chronic PTSD and severe recurrent major depressive disorder without psychotic features.  He assigned a GAF score of 50.  He noted that the Veteran continued to re-experience traumatic events, avoided stimuli associated with trauma, and experienced physiological symptoms associated with a diagnosis of PTSD.  He stated that the severity of the Veteran's psychological disorder was in the severe range, and his level of impairment functioning due to the traumatic events was in the moderate range.  He noted that the Veteran's major depressive disorder was severe and recurrent.  He indicated that the Veteran experienced periods of depressed mood with loss of interest and pleasure in activities he usually enjoyed, sleep disturbance, weight and appetite fluctuation, loss of energy, psychomotor agitation, fatigue, concentration difficulty, and feelings of guilt and worthlessness.  

The Veteran was afforded a VA examination in December 2009.  The examiner indicated that the Veteran's claims folder had been thoroughly reviewed.  

At the time of the examination, the Veteran reported having nightmares and dreams which would wake him up and cause difficulty with getting back to sleep.  He also noted having night sweats.  The Veteran reported having sadness/despondency/emptiness part of each day and anhedonia all day.  Insomnia/hypersomnolence occurred nightly.  The Veteran reported that his appetite would come and go.  He denied any psychomotor changes.  He had fatigue/anergia on a daily basis.  He also had feelings of guilt and worthlessness several times per week.  The Veteran reported having poor concentration on a daily basis.  He denied any recurrent thoughts of death or suicide but stated that he had feelings of hopelessness.  The symptoms had not increased since the last examination and were noted to be at a moderate level.  

The Veteran reported having been married to his wife for 32 years.  He stated that their relationship was good.  The Veteran noted that he had two disabled grown daughters who resided at home with them.  He indicated that they had a few friends but not a lot of them.  He noted seeing one of his friends on a daily basis but did not initiate any contact.  The contact was superficial in nature.  He stated that they would sometimes go to church but did not socialize with any church members.  His wife talked to family members on a daily basis but he did not speak with them more than 2 or 3 times per week.  The Veteran stated that he did not trust people.  His social interaction had not changed since the last examination.  

The Veteran noted spending time alone in his bedroom watching television or listening to music.  He only left his home to pay bills, go to the store, or attend medical appointments.  He talked to friends and relatives on his CB.  He cared for his dogs and worked in his flower beds.  He noted eating at fast food restaurants one or two times per month.  There was no history of suicidal attempts or history of violence or assaultiveness.  

Mental status examination revealed that the Veteran was clean and neatly groomed.  He was appropriately and casually dressed.  He was fatigued and he spoke in a soft/whispered voice, with his speech being slow, clear, and coherent.  His attitude toward the examiner was that he was cooperative and attentive.  His affect was constricted.  His mood was dysphoric and the Veteran stated that it was pretty fair on the date of the examination.  He was not able to do serial sevens but could spell a word forward and backward.  He was oriented to time, person, and place.  His thought process and thought content were unremarkable.  There were no delusions.  The Veteran understood the outcome of his behavior.  His intelligence was below average.  As to insight, the Veteran understood that he had a problem.  The Veteran had nightly insomnia and war related dreams 3 to 4 times per week.  He napped on a daily basis.  He only had 2 hours of uninterrupted sleep per night.  There were no hallucinations and the Veteran did not have inappropriate behavior.  He was not able to interpret proverbs appropriately.  Proverb interpretation was impaired by concrete thinking.  The Veteran frequently checked his doors and windows or asked his wife to do so.  He experienced panic attacks one or two times per week characterized by a sudden onset with rapid escalation with shaking, sweating, accelerated heart rate, sensations of shortness of breath, a feeling of choking, mild chest pain, and chills.  The symptoms lasted a few minutes after which he would become really tired.  His panic attacks were significantly associated with his PTSD.  There were no suicidal or homicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to maintain minimal hygiene.  

The Veteran did not engage in sports due to avoidance/anhedonia and he had difficulty driving due to fatigue.  Recent, remote, and immediate memory were normal.  He had mild impairment with delayed recall.  The Veteran noted having mild memory impairment on a day to day basis.  He related this to poor concentration.  

The examiner noted that the Veteran had intrusive memories/thought/images on a daily basis which were serious.  The Veteran also had serious trauma dreams 2 to 3 times per week.  Flashbacks occurred 2 to 3 times per week and were described as moderate.  The Veteran had psychological distress related to the trauma one time per week, which was serious in nature.  He also had moderate reactivity to internal or external cues 2 to 3 times per week, which were described as moderate.  The Veteran avoided thoughts/feeling/conversations related to trauma once a week.  He avoided activities/places/people that arose trauma memories up to 3 times per week.  He also had markedly reduced interest/participation in many activities.  

The Veteran had feeling of detachment much of the time.  Restricted range of affect was present some of the time and the Veteran had a sense of foreshortened future some of the time.  He had difficulty falling and staying asleep.  He also had irritability or outbursts of anger which the examiner described as mild.  The Veteran noted having difficulty concentrating most of the time and exaggerated startle response once or twice a month.  He contended that his PTSD symptoms kept him from being able to work.  

The examiner rendered a diagnosis of PTSD.  She noted that his depression was secondary to PTSD.  She assigned a GAF score of 50.  The examiner indicated that such a score reflected serious impairment in social/occupational functioning.  She noted that the Veteran's score reflected serious re-experiencing symptoms and moderate avoidance and arousal symptoms, in addition to depressive symptoms and panic attacks that occurred at least once a week.  She stated that these symptoms resulted in moderate impairment.  

The examiner noted that the Veteran was somewhat socially withdrawn and did not trust people outside his immediate family.  The few friends that he had were superficial.  

At the time of his November 2010 hearing, the Veteran testified that he remained in treatment.  He stated that he had a lot of flashback episodes.  The Veteran reported that he would have to go back to his house and stay there.  He noted that he pretty much kept to himself.  He indicated that he would take his children to the doctor and go grocery shopping with his family.  The Veteran stated that he would become upset around people.  He reported getting along with his family members but stated that he lived far apart from his brothers and sisters.  He testified that his medications had changed a few times.  He noted having a lot of nightmares.  He reported vomiting and urinating on himself with bad dreams.  The nights were the worst time for him.  The Veteran stated that he was attending a PTSD class on a weekly basis.  The Veteran, through his attorney, indicated that he felt a 70 percent disability evaluation was appropriate.  

The Board finds that the criteria for a 70 percent evaluation have been met throughout the course of the appeal.  Numerous VA and private examiners have described the Veteran's PTSD symptoms as severe throughout the course of the appeal.  The Veteran has been assigned GAF scores of 50 on numerous occasions, by both private and VA examiners.   As noted above, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Thus, the criteria for a 70 percent disability evaluation have been met throughout the course of the appeal, which fully satisfies the benefit that the Veteran sought on appeal.

While the Veteran is reportedly isolated, the evidence does not show total social impairment for any period of the rating appeal.  The Veteran has maintained a relationship with his wife, whom he has been married to for over 32 years.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name have not been demonstrated.  Total occupational and social impairment solely due to PTSD has not been demonstrated for any period during the appeal.

With regard to the weight to assign various GAF scores that have been assigned, the GAF scores must be interpreted "in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." 38 C.F.R. section 4.2. The Veteran's actual psychiatric symptomatology manifested by his PTSD is encompassed by the 70 percent disability rating criteria.  The Board finds that the specific symptomatology reflected by the clinical findings outweigh the general characterization of disability as reflected by the assignment of GAF scores.  For these reasons, the Board finds that preponderance of the evidence is against the grant of an evaluation in excess of 70 percent for any period of the claim.  38 C.F.R. §§ 4.7, 4.21.  Moreover, the Veteran testified at the personal hearing that the grant of a 70 percent disability rating would fully satisfy his appeal for PTSD.  


Dislocation of the Right Fibula with Recurring Tendonitis

Under the provisions of DC 5262 (impairment of the tibia and fibula), a 40 percent evaluation is warranted when there is nonunion of the tibia and fibula, with loose motion, and a brace is required; if there is malunion of the tibia and fibula with knee or ankle disability, a 30 percent evaluation is warranted when the disorder is marked, a 20 percent evaluation is warranted when the disorder is moderate, and a 10 percent evaluation is warranted when the disorder is slight.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

In conjunction with his claim, the Veteran was afforded a VA examination in July 2009.  At the time of the examination, the Veteran reported having swelling of the right knee around the patella.  The Veteran noted have moderate pain on both sides of the knee and behind the knee.  He reported having a lot of cramps in the muscles of the right calf.  

Physical examination of the right knee revealed deformity and some giving way but there was no instability.  The Veteran did have pain, weakness, stiffness, and incoordination.  There was decreased speed of joint motion.  The Veteran reported having dislocation or subluxation one or two times per year.  There were no locking episodes.  The Veteran had swelling, warmth, and tenderness.  He reported having moderate flare-ups on a weekly basis that would last for hours.  Increased activity caused an increase in pain.  The Veteran stated that he could stand for 15 to 30 minutes and could walk 1/4 mile.  The Veteran used a brace on an intermittent but frequent basis.  He had a limping gait when tested but did not limp when distracted.  There was no evidence of abnormal weight-bearing.  There was also no loss of part of the bone.  The Veteran did not have crepitation, any mass behind the knee, any clicks or snaps, or instability.  There was no patellar abnormality but there was a meniscus abnormality.  McMurray's test was positive.  Range of motion was from 0 to 140 degrees.  There was no additional loss of motion with repetitive testing.  There was no joint ankylosis.  Leg lengths were equal.  X-rays of the knee revealed no abnormalities.  A January 2009 MRI of the right knee revealed a bone lesion of the tibia and fibula.  A February 2009 bone scan revealed increased radiotracer accumulation in the proximal right tibia.  A clear diagnosis of tibia lesion could not be made.  

The examiner indicated that the Veteran had mild degenerative joint disease of the right knee with right knee pain.  It had mild impact on chores, shopping, exercise, and recreation.  It had no impact on traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

At the time of his November 2010 hearing, the Veteran testified that he had a lot of pain and swelling in the fibula area.  He noted having some trouble with his balance.  He also reported having numbness in the knee area.  

In light of above findings and based upon the testimony of the Veteran, the Board finds that the assignment of a 20 percent disability evaluation is warranted under DC 5262, demonstrating moderate impairment.  A higher disability evaluation under Diagnostic Code 5262 is not warranted in this matter as there is no evidence of malunion of the tibia and fibula with marked disability of the knee or ankle.

The Board has, however, considered alternative avenues through which the Veteran may obtain an increased disability rating.  With regard to Diagnostic Codes 5260 and 5261, the Veteran's disability must exhibit a limitation of flexion to 60 degrees or a limitation of extension to 5 degrees to receive a rating under these codes.  No such limitations were reported at the aforementioned VA examination or in any recent VA treatment record.  As such, an increased rating cannot be awarded under Diagnostic Codes 5260 or 5261.

Diagnostic Code 5257 addresses the issue of impairment of the knee in the form of recurrent subluxation or lateral instability.  The Board notes that the Veteran wears a brace on his right knee, but by his own statements, he noted having subluxation or dislocation no more than one or two times per year.  Therefore an increased evaluation would not be warranted under DC 5257.  The Board notes that there is no medical evidence of record indicating any recurrent subluxation or lateral instability of the Veteran's knees.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), and Diagnostic Code 5263 (for genu recurvatum).  However, as there is no evidence of record showing that the Veteran has ankylosis of the knee, dislocated or removed semilunar cartilage, or genu recurvatum, these diagnostic codes are not applicable.

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence that pain is productive of disuse atrophy, skin changes, or objectively demonstrable weakness beyond that already noted and considered above.  Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  While the Board acknowledges the Veteran's complaints of pain, it is noted that the 20 percent rating best represents the level of current disability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).


Extra-Schedular

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

The record reflects that the Veteran has not required frequent hospitalizations for his service-connected disabilities and that the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned evaluation.

Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


Duty to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations, as applicable.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

As to his claim for an increased disability evaluation for PTSD, the Veteran was notified of VA's duties to assist him in developing the evidence necessary to support his claim as well as the criteria for an increased evaluation for his PTSD in an October 2008 letter.  In the October 2008 letter, prior to the initial adjudication of the claim, the RO informed the Veteran of the information that it already received, the evidence that VA was responsible for obtaining, and the evidence that VA would make reasonable efforts to obtain on the claimant's behalf if identified by the claimant.  This letter also adequately explained how VA assigned disability ratings and effective dates for disabilities. 

In this case, the Veteran was informed that he needed to show that his PTSD got worse in order to receive a higher rating for this disability.  Several documents provided notice to the Veteran of the schedular criteria pursuant to which his PTSD was rated.  For example, the criteria applicable to rating PTSD were set forth in the October 2008 rating decision.  Additionally, the applicable rating criteria were reproduced in their entirety in the August 2009 SOC.

Moreover, the record shows that the Veteran and his attorney had actual knowledge of the criteria for an increased evaluation for this disability in statements and arguments set forth by the Veteran and his attorney. 

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has of record evidence including service treatment records, VA treatment records, private treatment records, written statements from the Veteran and his attorney, and the testimony of the Veteran at his November 2010 hearing.  The Veteran did not identify private treatment records other than those currently of record.  A VA examination was provided in connection with the Veteran's claim.  

As to the claim for an increased disability evaluation for dislocation of the right fibula with recurring tendonitis, the Veteran was notified of VA's duties to assist him in developing the evidence necessary to support his claim as well as the criteria for an increased evaluation for his PTSD in a July 2009 letter.  In the July 2009 letter, prior to the initial adjudication of the claim, the RO informed the Veteran of the information that it already received, the evidence that VA was responsible for obtaining, and the evidence that VA would make reasonable efforts to obtain on the claimant's behalf if identified by the claimant.  This letter also adequately explained how VA assigned disability ratings and effective dates for disabilities. 

In this case, the Veteran was informed that he needed to show that his dislocation of the right fibula with recurring tendonitis got worse in order to receive a higher rating for this disability.  Several documents provided notice to the Veteran of the schedular criteria pursuant to which his dislocation of the right fibula with recurring tendonitis was rated.  For example, the criteria applicable to rating dislocation of the right fibula with recurring tendonitis were set forth in the July 2009 rating decision.  Additionally, the applicable rating criteria were reproduced in their entirety in the November 2009 SOC.

Moreover, the record shows that the Veteran and his attorney had actual knowledge of the criteria for an increased evaluation for this disability in statements and arguments set forth by the Veteran and his attorney. 

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has of record evidence including service treatment records, VA treatment records, private treatment records, written statements from the Veteran and his attorney and the testimony of the veteran at his November 2010 hearing.  The Veteran did not identify private treatment records other than those currently of record.  A VA examination was provided in connection with the Veteran's claim.  

Overall, there is no evidence of any VA error in notification or assistance that reasonably affects the fairness of this adjudication.  


ORDER

A 70 percent disability evaluation for PTSD is granted. 

A 20 percent disability evaluation for dislocation of the right fibula with recurring tendonitis is granted. 


REMAND

With regard to the Veteran's claims of service connection, the Board notes that the Veteran testified as to being on SSI for disability purposes for the time period from 1978 to 1998.  It does not appear that any attempts have been made to obtain these records.  As it relates to the claim of service connection for a left knee disorder, the Board notes that one of the bases for the prior denial was no evidence of a left knee disorder since service.  The SSI records may show evidence of a left knee disability.  Moreover, at the time of his July 2009 VA examination, the Veteran reported that he went on SSI because of his knee and back.  VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These records have not been associated with the claims folder.

As it relates to the claim of service connection for a low back disorder, the Board notes that the July 2009 VA psychiatric examiner indicated that the Veteran's chronic back pain may be exacerbated by the stress and arousal associated with his PTSD symptoms.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Neither the July 2009 VA examiner who performed the physical examination nor the RO has addressed this contention.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain copies of all decisions pertinent to the Veteran's claim for SSA/SSI  benefits, as well as the medical records relied on concerning that claim.

2.  If available, return the claims folder to the VA examiner who conducted the July 2009 VA examination.  Following a complete review of the claims folder, to include any new information added as a result of any additional records obtained in conjunction with the above request, the examiner is requested to indicate whether his previous opinion would change with regard to the etiology of any claimed left knee and low back disorder.  The examiner is to specifically indicate whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder, to include degenerative disc disease is related to the Veteran's period of active service?  If not, is it at least as likely as not that any service-connected disorder, to include his service-connected PTSD, caused or aggravated (permanently worsened) any current low back disorder?  As to the left knee disorder, the examiner is to indicate, following a review of any additional records added to the record, whether the Veteran currently has a left knee disorder.  If so, the examiner is to specifically indicate whether it is at least as likely as not (50 percent probability or greater) that any current left knee disorder, to include degenerative joint disease, is related to the Veteran's period of active service?  If not, is it at least as likely as not that any service-connected disorder, to include his service-connected PTSD, caused or aggravated (permanently worsened) any current left knee disorder.  The examiner should provide rationales for these opinions.  

If the July 2009 VA examiner is not available, the claims folder should be reviewed by another VA examiner who should indicate whether an additional VA examination is necessary.  Whether deemed necessary or not, the examiner should provide detailed answers and supporting rationale for the above questions.  

3.  The Veteran should be advised in writing that it is his responsibility to report for any VA examination deemed necessary, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the above claim.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


